DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/05/2021 has been considered by the examiner.

Allowable Subject Matter
Claims 1 and 6-17 are allowed.
Although prior art teaches display device comprising: a display unit that includes a plurality of pixels; a first lens array unit that includes a plurality of first lenses; and a second lens array unit  disposed between the first lens array unit and the display unit and that includes a plurality of second lenses , the first lens array unit does not overlap any lens array unit other than the second lens array unit prior art fails to simultaneously  teach pitch of the second lenses is less than a pitch of the pixels ,a straight line that connects a center of a pixel of the plurality pixels and a center of a second lens of the plurality of second lenses that corresponds to the pixel is not parallel with an optical axis of the second lens, and straight lines that connect centers of the pixels facing the one first lens and centers of the second lenses facing the one first lens converge on one point positioned in the one first lens, as claimed in claim 1 and 17; the equation 0.5xf1 < D2 < 1.5xf1, as claimed in claim 14.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656.  The examiner can normally be reached on M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOURNEY F SUMLAR/            Examiner, Art Unit 2872    
03 January 2022
/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872